                                          V. CONCLUSION

       For the reasons stated herein, this Court declines to dismiss this lawsuit and declines to

dismiss any of the defendants from this litigation. The Court; however, dismisses Plaintiff’s

Cause of Action for Bad Faith and Unfair Dealing against Defendant Paul H. Olsen without

prejudice.

       IT IS, THEREFORE, ORDERED that the Defendants’ Motion to Dismiss Pursuant

to Rule 12(b)(2) [Docket No. 99] is DENIED.

       IT IS FURTHER ORDERED that Defendant Paul H. Olsen’s Motion to Dismiss

[Docket no. 101] is DENIED IN PART and GRANTED IN PART.

        SO ORDERED AND ADJUDGED this the 30th day of September, 2018.

                                             /s/HENRY T. WINGATE___________________
                                             UNITED STATES DISTRICT COURT JUDGE




                                                16
